--------------------------------------------------------------------------------

Exhibit 10.2 - Sales and Marketing Agreement


SALES AND MARKETING SERVICES AGREEMENT
 
BY AND BETWEEN
 
KONARED CORPORATION
 
AND
 
SPLASH BEVERAGE GROUP, INC.
 
This Marketing Services Agreement is entered into this 22nd day of April, 2014,
(the "Effective Date"), by and between KonaRed Corporation, (“Client”), and
Splash Beverage Group, Inc. ("Consultant"). Capitalized terms in this Agreement
have the same definition as in the parties Confidential Distribution Agreement,
unless otherwise defined here.
 
 
1.
Appointment

 
Client hereby appoints Consultant as Client’s Sales and Marketing Consultant, to
provide marketing consulting services to Client, and to assist Client in
marketing and selling Client's products in field and trade channels within the
United States and its Territories; and Consultant hereby accepts said
appointment.
 
 
2.
Scope of Marketing Services

 
Separate and apart from any information or advice which Consultant may provide
to Client as contemplated within the scope of the Confidential Distribution
Agreement which the parties have executed, Client is herein contracting with
Consultant for the purchase of information and advice from Consultant so as to
determine strategies and methods to increase Client's sales within the
Territory.
 
Consultant shall provide Client with the marketing services over the Term of
this Agreement as follows:
 
 
A.
Study Client’s products, packaging, sales and promotional materials and
periodically report to Client any recommendations which Consultant believes may
increase Client's sales;

 
 
B.
Analyze Client’s present and potential markets in the Territory;

 
 
C.
Assist with or create, prepare, and submit to Client for approval, advertising
ideas and programs;

 
 
D.
Prepare and submit to Client for approval, estimates of costs of recommended
advertising programs;

 
 
E.
Assist Client in writing, designing, illustrating and/or otherwise preparing
Client’s advertisements, including labels, print media, point of purchase;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
F.
Obtain approval of all Press Releases, displays, commercials to be broadcast,
and/or other appropriate forms of media to convey Client’s message, provided
that such approval shall not be unreasonably withheld or delayed;

 
 
G.
Assist Client in checking and verifying insertions, displays, broadcasts, or
other means used, to market and advertise Client's products.

 
 
Scope of Sales Services

 
Consultant shall provide Client with the sales services in field and trade
channels according to industry-accepted, commercially-reasonable standards over
the Term of this Agreement as follows:
 
 
A.
Consultant to develop and manage a Direct Store Distribution ('DSD') network of
3rd party distributors and Broad-line Warehouse Distributors (the 'Distributor
Network') and is responsible for all channels of trade including but not limited
to all Independent Accounts, Convenience & Gas Accounts, Regional & National
Chain C-Stores, Regional & National Grocery Chains, Mass Merchandisers and Club
Stores within the Territory. B. Service and Manage Distributor Network C.
Maintain Distributor Network via Field Sales Force with sufficient coverage per
DSD / Market D. Sell to and Expand Retail Accounts serviceable by Distributor
Network

 
 
E.
Expand retail presence in Independent Accounts, Convenience & Gas Accounts,
Regional & National Chain C-Stores, Regional & National Grocery Chains, Mass
Merchandisers and Club Stores. F. Develop and Manage Sales Promotions with
Distributor Network.

 
 
G.
Develop and Manage Sales Promotions with Retail Accounts

 
 
H.
Manage Street Team and Any In Field and Trade Marketing

 
 
I.
Manage all Charge Backs, Bill Backs, In Store Promos, BOGOS

 
 
J.
Train all Sales People with Brand Message

 
 
K.
Manage and Maintain all Product Flow from Splash to DSD to Retail

 
 
3.
Ownership

 
All campaigns, trademarks, service marks, slogans, artwork, written materials,
drawings, photographs, graphic materials, film, music, transcriptions, or other
materials that are subject to copyright, trademark, patent, or similar
protection (collectively, the “Work Product”) produced by Client and/or
Consultant, and pertaining to Client and/or its products or business shall be
the property of the Client.
 
Notwithstanding the foregoing, it is understood that Consultant may, on
occasion, license materials from third parties for inclusion in Work Product. In
such circumstances, ownership of such licensed materials remains with the
licensor at the conclusion of the term of the license. In such instances, Client
agrees that it remains bound by the terms of such licenses. Consultant shall
keep Client informed of any such limitations.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
4.
Term

 
The term of this Agreement shall commence on the date set forth above, and shall
continue for a period of five (5) years unless terminated according to this
Agreement.
 
Upon termination, Consultant shall transfer and/or assign to Client: (1) all
Work Product in Consultant’s possession or control belonging to Client, subject,
however, to any rights of third parties or joint ownership; and (2) all
contracts with third parties, including advertising media or others.
 
 
5.
Compensation; Billing Procedure; Marketing Expenditure Commitment

 
Monthly Consulting Fee.
 
It is agreed that Consultant's provision to Client of Sales and Marketing
services are independent of the Confidential Distribution Agreement and there
are no discounts conveyed by this Agreement to the product prices which Client
may charge to Consultant for sales of Client's products to Consultant under the
Confidential Distribution Agreement.
 
Consultant will provide Client with invoices for the Sales and Marketing
services provided under this Agreement.
 
It is mutually acknowledged that under the Confidential Distribution Agreement,
Consultant has the exclusive right to distribute Client’s consumer beverage
products within the Territory, which is presently defined as the United States
and its Territories.
 
Client agrees to pay Consultant for the aforesaid Sales and Marketing consulting
services to be rendered to Client, a monthly consulting fee equal to a
percentage of invoiced sales for Products purchased by Consultant from Client at
Client’s stated wholesale price on an invoice-by-invoice basis (hereinafter the
"Invoiced Sales"). The consulting fee shall be fixed as a percentage of Invoiced
Sales as follows:


From the Effective Date to July 31, 2014: ...
 
From July 31, 2014 to December 31, 2014: ...
 
For the calendar year 2015: ...
 
For the calendar year 2016: ...
 
For the calendar year 2017: ...
 
For the calendar year 2018: ...


Renewal Term(s) annual net revenue retention percentage shall be equal to the
2018 percentage unless otherwise agreed to by the parties in writing.
 
 
 
 

--------------------------------------------------------------------------------

 




Marketing Expenditure Commitment


Consultant agrees to commit the following minimum marketing expenditures for
payment of third parties’ costs to Consultant in connection with sales of
Products in the Territory as defined by the parties Confidential Distribution
Agreement, payable (where applicable) to Consultant within thirty (30) days of
receiving an invoice from Consultant for such expenses.


From the effective date to December 31, 2014: ...
 
For the calendar year 2015: ...
 
For the calendar year 2016: ...
 
For the calendar year 2017: ...
 
For the calendar year 2018: ...


Renewal Term(s) marketing expenditure to be determined within ninety (90) days
after fourth anniversary of Effective Date or beginning of a Renewal term, with
expenditure not less than the last year of the term that is ending (e.g., the
marketing expenditure for the first year of the first renewal term shall not be
less than ...).
 
 
6.
Confidentiality and Safeguard of Property

 
Client and Consultant respectively agree to keep in confidence, and not to
disclose or use for its own respective benefit or for the benefit of any third
party (except as may be required for the performance of services under this
Agreement or as may be required by law), any information, documents, or
materials that are reasonably considered confidential regarding each other’s
products, business, customers, clients, suppliers, or methods of operation;
provided, however, that such obligation of confidentiality will not extend to
anything in the public domain or that was in the possession of either party
prior to disclosure. Consultant and Client will take reasonable precautions to
safeguard property of the other entrusted to it.
 
 
7.
Commitments to Third Parties

 
All purchases of media, production costs, and engagement of talent will be made
by Client, or if made by Consultant, shall be subject to Client’s prior
approval. Client reserves the right to cancel any such authorization given by
Consultant, whereupon Consultant will take all appropriate steps to effect such
cancellation, provided that Client will hold Consultant harmless with respect to
any costs incurred by Consultant as a result, which costs shall not count toward
the Marketing Expenditure Commitment.
 
 
8.
Amendments

 
Any amendments to this Agreement must be in writing and signed by Consultant and
Client.
 
 
9.
Notices

 
Any notice shall be deemed given on the day of mailing or, if notice is by
telegram, e-mail, or fax, on the next day following the day notice is deposited
with the telegraph company for transmission, or e-mailed or faxed.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
10.
Governing Law

 
This Agreement shall be governed and construed for all purposes under and in
accordance with the laws of the State of Nevada, without regard for choice of
laws principles.
 
In the event of the breach of or a default under this Agreement by either party,
the other party, in addition to any other rights or remedies under this
Agreement, shall be entitled to injunctive relief and/or specific performance of
this Agreement, either of which shall be sought from a court of competent
jurisdiction within the State of Nevada. In the event either party’s Marks are
in jeopardy of reputation, dilution, tarnishment, or other harm or damage that
money damages cannot remedy alone, that party shall be entitled to temporary,
preliminary, or permanent injunctive relief without bond. Any other dispute for
breach of contract shall be brought by binding arbitration in Clark County,
Nevada under the American Arbitration Association Rules. Arbitration shall not
be commenced until expiration of a sixty (60) day cooling off period after
notice of default, during which time the parties shall act in good faith to (1)
resolve the dispute and (2) continue to perform under the Agreement. In any
proceedings brought to enforce this Agreement or enjoin improper action or to
recover damages, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees incurred with respect to those proceedings, in
addition to any other damages or remedies allowed under applicable law.
 
The parties hereby submit to the exclusive jurisdiction of the Courts of Clark
County, Nevada, in respect of any dispute for breach of contract or default
arising under or in connection with this Agreement to seek injunctive relief
and/or specific performance of this Agreement and to arbitration in Clark
County, Nevada, under the American Arbitration Association Rules, for any other
dispute, as specified above.
 
 
11.
Termination

 
a. For Cause: Either party may terminate this Agreement for cause, provided
written notice specifying in detail the reason for termination is provided and
the alleged cause is not cured within sixty (60) days of receipt of the Notice
of Termination for Cause (except that only thirty (30) days notice is required
for non-payment). Termination for cause shall be effective thirty (30) days
after the cure period ends (except ten (10) days for non-payment). Notice must
be provided within one (1) month of having knowledge of the material breach or
the right to terminate based on that issue is waived. A corrective plan to cure
shall be treated as a cure if provided during the cure period and accepted by
the non-breaching party, so long as the breaching party commences activities
reasonably designed to cure the breach within the cure period.
 
b. Cause defined: Cause shall include a material breach of this Agreement or
violation of any warranty or representation in this Agreement.
 
c. Change in Control: Either party may terminate this Agreement on thirty (30)
days written notice in the event of a material change in the other party's
executive management, or in the event of the cancellation by either party of the
Confidential Distribution Agreement into which they have also entered.
 
d. Unavailablity of Capital or Credit Line: In the event that Client is unable
to support the payment terms of this Agreement through the use of its capital or
credit resources, it may terminate this Agreement with thirty (30) days written
notice to Consultant.
 
e. The parties may terminate this Agreement immediately by mutual agreement at
any time per the terms and conditions of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Consultant and Client have executed this Agreement.


 
 
CONSULTANT: SPLASH BEVERAGE GROUP, INC.


By:/s/ Robert Nistico


Robert Nistico
Chief Executive Officer


 
 
CLIENT: KONARED CORPORATION


By: /s/ Shaun Roberts
 
Shaun Roberts
Chief Executive Officer

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------